--------------------------------------------------------------------------------

Exhibit 10.24
 
ePlus inc.
Restricted Stock Award Agreement
 
Name of Participant:
Grant Number:
Total Number of Shares Underlying Restricted Stock Award:
Grant Date:
 
 
1.
Restricted Stock Award – Terms and Conditions.  This Agreement confirms the
grant under and subject to the provisions of the ePlus inc. 2012
Employee Long-Term Incentive Plan (the “Plan”) and the terms and conditions set
forth herein (“Terms and Conditions”) to the above-named Participant of the
number of a Restricted Stock award of such number of shares of common stock,
$0.01 par value per share (the “Common Stock”), of the Company as set forth
above. This Agreement merely evidences such grant, and does not constitute
property of any nature or type or confer any additional rights. This grant is
subject in all respects to the applicable terms of the Plan. A copy of the Plan
(or related Prospectus delivered to you with this Agreement) may be obtained at
no cost by contacting the HR Department at hr@eplus.com.



 
2.
Restriction Period.  For purposes of this Agreement, the Restriction Period is
the period beginning on the grant date and ending on [INSERT VESTING DATE(S)]
or, if earlier, upon termination of employment as the result of Participant’s
death or Disability or upon a Change in Control, as defined in the Plan,
provided Participant is in employment with the Company on the date of the Change
in Control (the “Restriction Period”).  Upon termination of Participant’s
employment for any other reason prior to the date that Participant becomes 100%
vested in the Award, the unvested Shares shall be forfeited immediately and
Participant shall have no right with respect to the unvested Shares.  No
additional Shares shall vest after the date of termination of Participant’s
employment.



 
3.
Restrictions and Forfeiture. The Restricted Stock is granted to the Participant
subject to the prohibitions on transfer set forth in Section 6 below, which
shall lapse, if at all, upon the expiration of the Restriction Period as
described in Section 7 below.



 
4.
Rights During Restriction Period. During the Restriction Period, the Participant
may exercise full voting rights with respect to all Restricted Stock subject to
the award.  The Restricted Stock shall accrue dividends that will be credited in
the form of cash or securities, as applicable, to the Participant’s account, on
the date the dividend is issued. At the end of the Restriction Period, all
credited cash dividends or securities, as applicable, will be distributed to the
Participant. If the number of outstanding shares of Common Stock is changed as a
result of a stock dividend, stock split or the like, without additional
consideration to the Company, the Restricted Stock subject to this award shall
be adjusted to correspond to the change in the outstanding shares of the
Company’s Common Stock. For the avoidance of doubt, upon the expiration of the
Restriction Period, the Participant may exercise voting rights and shall be
entitled to receive dividends and other distributions with respect to the number
of shares to which the Participant is entitled pursuant hereto.

 
 
5.
Release of Award. Provided the award has not previously been forfeited, as soon
as reasonably practicable following the expiration of the Restriction Period and
the satisfaction of the applicable tax withholding obligations, the Company
shall at its option, cause the Restricted Stock to which the Participant is
entitled pursuant hereto (i) to be released without restriction on transfer by
delivery to the custody of the Participant of a stock certificate in the name of
the Participant or his or her designee, or (ii) to be credited without
restriction on transfer to a book-entry account for the benefit of the
Participant or his or her designee maintained by the Company’s stock transfer
agent or its designee.



 
6.
Prohibition Against Transfer.  Until the expiration of the Restriction Period,
the award and the Restricted Stock subject to the award and the rights granted
under the Terms and Conditions and this Agreement are not transferable except to
family members or trusts by will or by the laws of descent and distribution,
provided that the award and the Restricted Stock may not be so transferred to
family members or trusts except as permitted by applicable law or regulations.
Without limiting the generality of the foregoing, except as aforesaid, until the
expiration of the Restriction Period, the award and shares of Restricted Stock
may not be sold, exchanged, assigned, transferred, pledged, hypothecated,
encumbered or otherwise disposed of, shall not be assignable by operation of
law, and shall not be subject to execution, attachment, charge, alienation or
similar process. Any attempt to effect any of the foregoing shall be null and
void and without effect.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.
Forfeiture; Termination of Employment.  Shares of Restricted Stock that are
included in this award shall be forfeited by the Participant upon the
Participant’s termination of employment prior to vesting for any reason other
than death or Disability, as defined in the Plan. All shares of Restricted Stock
will immediately vest upon a Change in Control, as defined in the Plan, provided
Participant is in employment with the Company on the date of the Change in
Control.



 
8.
Tax Withholding.  Participant shall be required to meet any applicable tax
withholding obligations in accordance with the provisions of the Plan.  The
Committee shall be authorized, in its sole discretion, to establish such rules
and procedures relating to the use of Shares to satisfy any tax withholding
obligations as it deems necessary and appropriate.



 
9.
Tax Elections.  Participant acknowledges that Participant has considered the
advisability of all tax elections in connection with the purchase of the Shares,
including the making of an election under Section 83(b) under the Internal
Revenue Code of 1986, as amended (“Code”); Participant further acknowledges that
the Company has no responsibility for the making of such Section 83(b)
election.  In the event Participant determines to make a Section 83(b) election,
Participant agrees to timely provide a copy of the election to the Company as
required under the Code.



 
10.
Miscellaneous.  These Terms and Conditions and other portions of this Agreement:
(a) shall be binding upon and inure to the benefit of any successor of the
Company; (b) shall be governed by the laws of the State of Delaware and any
applicable laws of the United States; and (c) except as permitted under Sections
7 and 8 of the Plan, may not be amended without the written consent of both the
Company and the Participant.



 
11.
No Agreement to Employ.  The Agreement shall not in any way interfere with or
limit the right of the Company to terminate the Participant’s employment or
service with the Company at any time, and no contract or right of employment
shall be implied by the Terms and Conditions and this Agreement of which they
form a part.



 
12.
Incorporation of Plan Provisions.  The Terms and Conditions and this Agreement
are made pursuant to the Plan, the provisions of which are hereby incorporated
by reference (including without limitation, Section 6(g)(xii) of the Plan, such
that the Participant may be subject to the forfeiture of the unvested portion of
this Restricted Stock award and must return any vested shares already delivered
pursuant to this Agreement in certain circumstances described in that
section).  Capitalized terms not otherwise defined herein shall have the
meanings set forth for such terms in the Plan.  In the event of a conflict
between the terms of the Terms and Conditions and this Agreement, and the Plan,
the terms of Plan shall govern.

 
 
13.
Adjustment of Award.  In the event it is determined that the grant, vesting or
Common Stock delivery or cash payment under an award of Restricted Stock was
made based on incorrect financial results, the Compensation Committee of the
Board of Directors will review such grant, vesting, delivery or payment.  If the
amount of the grant, vesting, delivery or payment would have been lower had the
level of achievement of applicable financial performance goals been calculated
based on the correct financial results, the Compensation Committee may, in its
sole discretion, adjust (i.e., lower) the amount of such grant, vesting,
delivery or payment so that it reflects the amount that would have applied based
on the correct financial results and, to the extent permitted by applicable law,
require the reimbursement by the Participant of any amount delivered or paid to
or received by the Participant with respect to such award. Additionally, Common
Stock deliveries or cash payments under this Agreement are subject to recovery
by the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any
regulations promulgated thereunder.



 
14.
Parachute Payments.  In the event that any payment or benefit received or to be
received by the Participant under this Agreement or any other award under the
Plan in connection with a Change in Control, as defined in the Plan,
(collectively, the “Change in Control Payments”) would (i) constitute (together
with other payments or benefits contingent on a Change in Control) a “parachute
payment” within the meaning of Section 280G of the Code or any successor
provision and (ii) but for this section, be subject to the excise tax imposed by
Section 4999 of the Code or any successor provision (the “Excise Tax”), then the
Participant shall receive:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(A)
the full amount of such Change in Control Payments, or

 
 
(B)
such lesser amount of such Change in Control Payments, which would result in no
portion of such Change in Control Payments being subject to the Excise Tax,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Participant, on an after-tax basis, of the greatest amount of payments or
benefits contingent on the Change in Control (including without limitation the
Change in Control Payments), notwithstanding that all or some portion of such
Change in Control Payments may be taxable under Section 4999 of the Code.
 
Any determination required under this section shall be made in writing by an
independent public accounting firm or other independent third party selected by
the Company (the “Accountants”), whose costs shall be paid by the Company and
whose determination shall be conclusive and binding upon the Participant and the
Company for all purposes.  For purposes of making the calculations required by
this section, the Accountants may make reasonable assumptions concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Participant shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this section.  In the event the Accountants determine the Change in Control
Payments are to be reduced under (B) above, such reduction shall first be made
as to any such Common Stock payment or benefit under any Plan awards in reverse
chronological order of the grant date, then any such cash payment or benefit
under any Plan awards in reverse chronological order of the grant date.
 
 
15.
Committee Authority.  The Committee will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Participant, the Company and all
other interested persons.



 
16.
Entire Agreement.  This Agreement and the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior or contemporaneous written or oral agreements and understandings of the
parties, either express or implied.

 
ePlus inc.
 
Participant
           
By:
         
Name
 
Name
                       
Title
 
Date
 

 
 

--------------------------------------------------------------------------------